Citation Nr: 1422783	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 16, 2010 for the award of service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO granted service connection for bilateral hearing loss, assigning a 30 percent rating as of July 16, 2010.  In October 2010, the Veteran filed a notice of disagreement (NOD) as to the effective date assigned.  In December 2010, the RO responded by issuing a rating decision that denied an earlier effective date.  In March 2011, the Veteran indicated continued disagreement with the effective date assigned.  A statement of the case (SOC) was issued in June 2011, and, in August 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In his substantive appeal, the Veteran indicated his desire for Board hearing at a local VA office.  Subsequently, in September 2011, the Veteran withdrew this request.  Thus, there is no outstanding request for a Board hearing.  See 38 C.F.R. § 20.704 (2013).

Pursuant to a separate appeal, in a November 2012 decision, the Board denied entitlement to service connection for residuals of a low back injury.  Thus, this matter is no longer in appellate status, and the only claim currently before the Board is the earlier effective referenced above and set forth on the title page.

In May 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's appeal.   A review of the Virtual VA file does not reveal any additional records relevant to the matter on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  On July 16, 2010, the RO received the Veteran's claim for service connection for bilateral hearing loss; the RO subsequently awarded service connection for that disability, effective the date of the July 16, 2010 claim.

3.  The claims file includes no statement or communication from the Veteran that constitutes a pending claim for service connection for bilateral hearing loss prior to July 16, 2010pursuant to which service connection could have been awarded. 


CONCLUSION OF LAW

The claim for an effective date earlier than July 16, 2010 for the award of service connection for bilateral hearing loss is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

The Veteran seeks an effective date prior to July 16, 2010 for the award of service connection for bilateral hearing loss.  Specifically, he has maintained that an effective date of July 2008 is warranted.  In July 2008, the Veteran filed a formal claim (VA Form 21-526) for other disabilities.  Although the Veteran did not file for service connection for bilateral hearing loss at this time, the Veteran has asserted that the RO should have reviewed his file and raised the issue of entitlement service connection for bilateral hearing loss based on evidence supporting the claim already being present in the claims file.  The RO found that the warranted effective date was July 16, 2010, as that is the date the RO received a letter in which the Veteran reported he had a loss of hearing in service.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The basic facts in this case are not in dispute.  In July 2008, the Veteran filed to reopen claims for service connection for a right knee and back disabilities.  Based on communications with the Veteran, the RO found the Veteran had also filed for service connection for residuals of rectal surgery, bladder surgery, a heart condition and for sleep disturbances.  The RO denied these claims in a November 2008 rating decision; this decision did not address a clam for service connection for bilateral hearing loss.  The July 2008 claim is the communication the Veteran currently asserts the RO should have considered to have raised a claim for service connection for bilateral hearing loss.  The Veteran perfected an appeal of the claim for service connection for a back disability denied in the November 2008 rating decision.  As noted above, in November 2012, the Board denied this claim.

In a letter received on July 16, 2010, in addition to the claims previously considered, the Veteran reported that he had a hearing loss due to service. The RO found that this constituted an intent by the Veteran to file for service connection for bilateral hearing loss.  After developing the claim, to include obtaining a September 2010 VA examination, the RO granted the claim for service connection n the September 2010 rating decision on appeal.  The RO assigned a 30 percent rating for the disability and assigned an effective date for service connection of July 16, 2010, the date the RO received the Veteran's letter noting the hearing loss in service.

In subsequently received letters, the Veteran wrote that the effective date should be in 2008, asserting that this is when he filed the claim.  In his March 2011 notice of disagreement, he wrote that when he filed the July 2008 claim, VA had his DD-214, his service records, and knowledge that he served in an artillery unit.  In short, he asserted that the RO possessed the evidence to support his claim at the time of the July 2008 claim.  He also asserted, in essence, that his hearing loss was "poor" at the time of his first VA claim, but that those earlier claims "have been closed."  The Veteran also submitted many statements from people who had known the Veteran asserting that the Veteran's hearing loss had been present for decades.  In his substantive appeal, he restated these contentions, to include that the July 2008 filed date should be "protected."

Notwithstanding the Veteran's assertions as to his entitlement to an earlier effective date for the award of service connection for this bilateral hearing loss, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.  

Careful review of the claims file reveals that the correspondence received July 16, 2010 is the first instance in which the Veteran identified service connection as a benefit sought.  See 38 C.F.R. § 3.155.  Although the Board has considered the Veteran's contention that the RO should have considered the claim for hearing loss based on his July 2008 claim, the Veteran did not identify hearing loss as a benefit sought in this July 2008 communication.  Although not determinative in this appeal, the Board further notes that despite the Veteran asserting that the claims file had the evidence to support his claim for service connection for bilateral hearing loss at the time of the July 2008 claim, the claims file did not contain evidence that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385 until the September 2010 VA examination.  See generally 38 C.F.R. § 3.400.  In addition, there is no liberalizing law or issue relevant to the grant of service connection for bilateral hearing loss.  See 38 C.F.R. § 3.114 (2013).

Further, as for the Veteran's general assertion that the RO should have raised the issue sua sponte, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Therefore, there is no correspondence from the Veteran, dated prior to July 16, 2010, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to July 16, 2010 that put VA on notice that potential entitlement to service connection for bilateral hearing loss had arisen.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for bilateral hearing loss earlier than July 16, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date earlier than July 16, 2010 for the award of service connection for bilateral hearing loss is denied. 



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


